Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 1 of 8




                                                                        TM

                                                                  Jul 22, 2020

                                                                          West Palm Beach
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 2 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 3 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 4 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 5 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 6 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 7 of 8
Case 9:20-mj-08251-BER Document 1 Entered on FLSD Docket 07/22/2020 Page 8 of 8
